DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elect Group I, claims 16-27 and 29 with traverse. 
Claims 28 and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2021.
The grounds for traverse are that the claims of Group II cannot be examined without searching for the subject matter Group I as the claims are dependent on Group I.  However, the issue is unity of invention and not restriction practice pursuant to 37 CFR 1.141 - 1.146.  Thus, no showing of burden is needed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites that the caramel colorant composition is “obtained by a process” comprising steps of subjecting the composition to ultrafiltration and collecting the permeate.  However, it is not clear whether the steps of subjecting the composition to ultrafiltration and collecting the permeate are active process steps that further limit claim 16.  This is because the phrase “obtained by a process” is a product-by-process recitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The recitation is interpreted as a product-by-process recitation wherein the structural differences resulting from the recited steps are considered but that the actual process steps do not limit claim 17. 
Claims 18-22 are rejected for being dependent on or relying on claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US20110244102 (RAMASWAMY) and admitted prior art. 
Claim 16 recites a method of coloring an edible product, comprising adding to the edible product an edible, water-soluble caramel colorant composition comprising solid particles of one or more caramel color products of a Class selected from one or more of Class I (El 50a), Class II (El 50b), Class III (E150c), and Class IV (E150d), wherein at least 98 wt% of the solid particles have a molecular weight (MW) below 12500 Daltons.

The process uses a semi-permeable membrane to retain a wide range of caramel solids, but also to remove 4 MeI and the salts formed during preparation of the caramel color solution [0014].  This helps stabilize the caramel for shelf stability purposes [0018].
 Thus, this falls below the claimed amount of below 12500 Daltons.  It is taught that caramel color is used in food in beverages [0003].  Thus, it would have been obvious to one skilled in the art to add the caramel to foods or beverages. 
It would have been obvious to include at least 98 wt% of the solid particles having a molecular weight (MW) below 12500 Daltons, as the separation is based on a semi-permeable membrane. Moreover, RAMASWAMY teaches at least 40% of the color bodies have a molecular weight range less than 10,000 [0022]. This includes up to 99%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set 

As to the classification of the caramel, it is admitted in specification that the classifications relate to caramel colors permitted in the European Union (see page 10, lines 10-15). It would have been obvious to use a caramel color permitted by law so as not violate the law and make people sick. 


Claim 17 recites that the water-soluble caramel colorant composition is obtained by a process comprising:
(a)    subjecting a solution of the caramel color product(s) to ultrafiltration through a semi-permeable membrane having a MW cut-off of at the most 12500 Daltons (Da); and
(b)    collecting the permeate, wherein the permeate comprises the solid particles having a molecular weight (MW) below 12500 Da.
RAMASWAMY teaches an ultrafiltration process to produce a caramel color. It is a shelf stable purified caramel color concentrate comprising color solids having a molecular weight distribution  wherein the molecular weight is at least about 150, typically 150 to 30,000 and greater wherein at least 40% of the color bodies have a molecular weight range less than 10,000 [0022]. Thus, this falls below the claimed amount of below 12500 Daltons.  
The process uses a semi-permeable membrane to retain a wide range of caramel solids, but also to remove 4 MeI and the salts formed during preparation of the caramel color solution [0014].  
This helps stabilize the caramel for shelf stability purposes [0018].   
It is taught that caramel color is used in food in beverages [0003].  Thus, it would have been obvious to one skilled in the art to add the caramel to foods or beverages. 

Claim 18 recites that the semi-permeable membrane has a MW cut-off of from 10500 Da to 950 Da.
Claim 19 recites the semi-permeable membrane has a MW cut-off of from 10500 Da to 4500 Da.
As to claims 18 and 19, RAMASWAMY teaches an ultrafiltration process to produce a caramel color. It is a shelf stable purified caramel color concentrate comprising color solids having a molecular weight distribution  wherein the molecular weight is at least about 150, typically 150 to 30,000 and greater wherein at least 40% of the color bodies have a molecular weight range less than 10,000 [0022]. Thus, is within the claimed range of 10500 Da to 950 Da  and 10500 Da to 4500 Da, respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 20 recites that the ultrafiltration is performed with a transmembrane pressure of from 0.5 to 2.5 bar at a temperature of from 10 to 40°C.

Nevertheless, it is noted that [0011] teaches that ultrafiltration is a process to separate materials of relatively high molecular weight from those of lower molecular weight. The process typically encompasses placement of a solvent (e.g., water) solution containing the materials to be separated on one side (retentate side) of a semi-permeable membrane. The size of the membrane is selected so as to retain materials in the solution above a particular molecular weight but to allow the passage, with solvent, of those below a particular molecular weight. Hydrostatic or hydrokinetic pressure is applied to the solution, and continuous or periodic addition of solvent to the solution allows the ultrafiltration to continue for a time sufficient to reach a theoretically high degree of removal of permeable materials from the sample. It would have been obvious to vary the pressure based on the process requirements. [0019] teaches that the temperature of the color body solution during ultrafiltration is between about 30 and 90.degree. C.

	Claim 24 recites that the caramel color product(s) are of a Class selected from one or more of Class I (El 50a) and Class II (El 50b).
RAMASWAMY teaches an ultrafiltration process to produce a caramel color. As to the classification of the caramel, it is admitted in specification that the classifications relate to caramel colors permitted in the European Union (see page 10, lines 10-15). It would have been obvious to use a caramel color permitted by law so as not violate the law and make people sick. 



RAMASWAMY teaches that the caramel color is used in food in beverages [0003].  


Claim 29 recites a method of obtaining an edible, water-soluble caramel colorant composition comprising solid particles of one or more caramel color products of a Class selected from one or more of Class I (El 50a), Class II (E150b), Class III (El 50c), and Class IV (E150d), wherein at least 98 wt% of the solid particles have a molecular weight (MW) below 12500 Daltons, comprising
(a)    subjecting a solution of the caramel color product(s) to ultrafiltration through a semi-permeable membrane having a MW cut-off of at the most 12500 Daltons (Da); and
(b)    collecting the permeate, wherein the permeate comprises the solid particles having a molecular weight (MW) below 12500.
RAMASWAMY teaches an ultrafiltration process to produce a caramel color. The process uses a semi-permeable membrane having a MWCO of 3000 Daltons or smaller, for example, less than 2000 Daltons, less than 1000 Daltons, or less than 500 Daltons, and typically about 250 Daltons to retain a wide range of caramel solids, but also to remove 4 MeI and the salts formed during preparation of the caramel color solution [0014].  This helps stabilize the caramel for shelf stability purposes [0018].   Thus, this falls below the claimed amount of below 12500 Daltons.  It is taught that caramel color is used in food in beverages [0003].  Thus, it would have been obvious to one skilled in the art to add the caramel to foods or beverages. 
RAMASWAMY teaches that at least 40% of the color bodies have a molecular weight range less than 10,000 [0022]. However, as ultrafiltration is used with membranes of certain molecular sizes. It would have been obvious to obtain a composition at least 98 wt% of the solid particles have a molecular .


Claims 21-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMASWAMY as applied to claims 16-20, 24, 26, and 29  above, and further in view of Al-Rawahy et al., Preparation of Caramel Colour from Dates, Food Processing Laboratory Agricultural Production Research Center,Proc. IIIrd IC on Date Palm, Acta Hort 736, ISHS 2007 (DATES).
Claim 21 recites concentrating the permeate to a °Brix of at least 50.
Claim 23 recites that the caramel colorant composition has a °Brix of at least 50.

In DATES, Caramel color was produced by the thermal treatment of date juice (21o Brix) or dibis (72o Brix) in the presence of small amounts of ammonia (NH3) and concentrated sulphuric acid (H2SO4) (abstract). At the top of pg. 538, it was taught that the resulting caramel can be concentrated. Additionally it is taught that caramel color is essentially a sterile product. With a relatively high solids content (76-77%) and low pH, it is usually not subject to microbial attack until diluted.
Thus it would have been obvious to one skilled in the art to concentrate and maintain a high solids/brix (i.e., Brix is a measure of the amount of dissolved solids in a liquid via its specific gravity) content to maintain stability and inhibit microbial attack. 

Claim 22 recites further comprising drying the permeate.
RAMASWAMY teaches obtaining caramel color solutions by ultrafiltration for the purpose of preparing a shelf-stable liquid caramel color [0018].  RAMASWAMY is cited for the reasons noted above but silent as to drying the liquid composition. 
At page 540, DATES teaches that many attempts to convert liquid caramel to dry form failed because of the high viscose hygroscopic nature of the color. It is difficult to work with a high viscose hygroscopic (i.e., sticky) product.   However, DATES teaches that this issue is overcome by spray drying with maltodextrin and arabic gum. 
Thus, it would have been obvious to spray dry the caramel of RAMASWAMY to form a dry powder as this avoids using high viscose hygroscopic (i.e., sticky) caramel and allows one to use a dry product, as taught by DATES. 


RAMASWAMY is silent as to the color space.  However, the determined color hue of the date caramel showed a tendency to the red note. The measurements of color space (Table 1), showed high value for (a*), which confirmed the determined color hue. These differences are due to the color concentration (see pg. 540). 
Thus, it would have been obvious to vary the color space based on the desired concentration and hue of the caramel powder. 
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.




RAMASWAMY is silent as to the amount added to an edible product. 
However, DATES adds and tests the color of the caramel composition at 0.15% and 0.1%, which fall within the claimed range, to determine the caramel color of the product (see page 538, Determination of Color Hue and Measurements of Caramel Color in solution and compared to Pepsi, respectively). Thus, it would have been obvious to add caramel to the edible product in an amount of from 0.001% (w/w) to 3% (w/w) of the edible product, as claimed.

Relevant Art Not Cited
US5114492

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799